Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Vermont Electric Power Company, Inc. We consent to the incorporation by reference in Registration Statement Nos.333-141681, 333-151019 and 333-162979 on FormS-3 and Registration Statement No.333-152872 on FormS-8 of Central Vermont Public Service Corporation of our report dated March13, 2012, relating to the consolidated balance sheet of Vermont Electric Power Company, Inc. and subsidiaries as of December31, 2011, and the related consolidated statement of income, stockholders’ equity, and cash flow for the year ended December31, 2011, appearing in the Annual Report on Form10-K of Central Vermont Public Service Corporation for the year ended December 31, 2011. /s/ DELOITTE & TOUCHE LLP Boston, Massachusetts March 13, 2012
